416 F.2d 1246
Elijah RICHARDSON, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellee.
No. 27463 Summary Calendar.
United States Court of Appeals Fifth Circuit.
October 1, 1969.
Rehearing Denied October 28, 1969.

Elijah Richardson pro se.
Earl Faircloth, Atty. Gen. of Florida, Tallahassee, Fla., Harold Mendelow, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
Before THORNBERRY, MORGAN and CARSWELL, Circuit Judges.
PER CURIAM:


1
The district court denied the petition of Elijah Richardson for habeas corpus and he has appealed to this Court.1 We affirm.


2
The appellant, represented by appointed counsel, was convicted upon his plea of guilty of rape of a three-year-old girl, a capital offense. He was sentenced on April 13, 1964, by the Circuit Court of Dade County, Florida, to life imprisonment.


3
The appellant contends that his plea was coerced by a coerced confession, see Carpenter v. Wainwright, 5th Cir. 1967, 372 F.2d 940, 942, and that he was denied effective assistance of counsel.


4
The state trial court denied appellant's motion to vacate the judgment2 on the basis of the state records, including the transcript of the proceedings at which the plea was entered and sentence imposed. The ruling was affirmed upon appeal. Richardson v. State, Fla.App.1967, 202 So.2d 137.


5
The United States District Court appointed counsel for the appellant and held an evidentiary hearing on the merits of his habeas corpus petition. Relief was denied, with full findings of fact and conclusions of law in compliance with Rule 52(a) F.R.Civ.P. See Welch v. Beto, 5th Cir. 1968, 400 F.2d 582.


6
The appellant's testimony at the hearing below, in support of his contentions, was refuted by that of the other witnesses, as well as by the transcript of the proceedings at which he pleaded guilty. We find no error in the judgment of the district court denying habeas corpus relief. See Schnautz v. Beto, 5th Cir. 1969, 416 F.2d 214 [September 11, 1969]; Parrish v. Beto, 5th Cir. 1969, 414 F.2d 770; Tyler v. Beto, 5th Cir. 1968, 391 F.2d 993, cert. denied 393 U.S. 1030, 89 S.Ct. 642, 21 L.Ed.2d 574; Roger v. Wainwright, 5th Cir. 1968, 394 F.2d 492; Smith v. Heard, 5th Cir. 1963, 315 F.2d 692.


7
Affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writingSee Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804 Part I.


2
 Rule 1.850, Florida Rules of Criminal Procedure, 33 F.S.A., formerly Rule 1